DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-28 are pending in the RCE of 4/23/21 as of 1/8/21. Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Applicant also elected the species as claim 5 for the polyamide.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17, and 27-29 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Costa (US 5,693,227), with evidence from the cited reference in rejection 2.
Costa teaches a crosslinked polyamide film on a microporous polysulfone substrate (abstract), which is water permeable. Polyamide formed in Costa inherently is 
Dye binding in Claims 6, bubble point in claim 11 (further evidence in rejection 2 below), resistance as in claim 15, etc., are inherent membrane properties. The membrane being porous (claim 27) or non-porous (claim 28) is also an inherent property, since it is water permeable, and based on the intended uses listed such as hyperfiltration, reverse osmosis, ultrafiltration, etc. MPEP 2112.
Claim 8, Residual free radical: this is only a result of the method of making, which is not patentable for the product claim. MPEP 2113. Free radicals being unstable will not remain on the membrane; and is also not a desired structural element, unless otherwise shown.
Making into usable forms as in claims 16 and 17 are obvious to one of ordinary skill, and is not inventive.
Claim 5: this compound is taught by Van Andel, and is only an obvious equivalent to the compounds listed in Costa, unless otherwise shown.
Claims 13, 14 and 29: substrate of UHMWPE – see Tseng. It is an alternate equivalent to polysulfone.
 
Claim(s) 1-6, 8-17, and 27-29 are is/are rejected under 35 U.S.C. 103 as unpatentable over Tseng (US 5,695,640) in view of Degen et al (US 4,702,840), with further evidence from Freger et al (US 2012/0031842) and Van Andel (US 6,679,991)  
Claims 1, 2, 4, 6, 9-17, and 27-29: 
Tseng teaches a hydrophylized microporous (microporous range falls within the claimed wide range of pore size) membrane in which a polyamide layer is coated on the external and pore surfaces of the filter membrane. Polyamide like nylon-66 (hexamethylene adipate) is listed in examples. Filter membrane is high density polyethylene with porosity (void volume) about 80% in the examples. Thickness is 100 microns (examples). Bubble point is describes to show pore size which is in the range of about 1 micron, as opposed to pressure, but the bubble point would also have been inherent – same type of membrane with pore size, thickness, material, etc. Dye binding (claim 6), and resistance to the listed liquids (claim 15), are also inherent material properties of the membrane. 
It is noted that applicant’s coating, whether porous or non-porous (claims 27 and 28), the pores in the filter membrane are open. Tseng teaches a similarly coated membrane – see abstract and claim 1. Claims 16 and 17 only recites making the membrane in a usable form, which would have been obvious to one of ordinary skill. 
Tseng does not teach the membrane as cross-linked. However, crosslinking the membrane is obvious as established below.
Degen teaches a similar membrane – polyamide surface coating on porous polyester nonwoven fabric, wherein the polyamide is crosslinked. See abstract and col. 6, lines 10-22. Crosslinking makes the coating resistant to a wide range of aggressive 
Degen teaches the pore size of the finished membrane as about 0.04-10 microns (col. 2 line 26); 0.2 microns (Table IV), 1 micron in example 13, 8 microns in example 14, etc., which gives a good indication of the support membrane layer pore size – should be greater than or equal to the same pore size, but does not teach the porosity of the non-woven PET fabric. Nonetheless, non-woven fabrics are well-known for high porosity (low bulk density). Additionally, it would have been obvious to one of ordinary skill to have high porosity in the non-woven, only limited by the mechanical strength requirement, and therefore, optimize the porosity for high flow rate while providing adequate support for the membrane. Further evidence is provided by Tseng, above, which show historically high void volumes (>66%, and more often, >80%) are used for this purpose.
Claim 8: Free radical source material present in the membrane: Degen does not teach free radical cross-linking, but it is well-known in the art and would be an obvious equivalent to the teaching of Degen. Freger teaches free radical polymerization of polyamide membrane – see abstract – with a suitable initiator. Such a free radical reaction would obviously leave residues, which is not patentable. Advantages of such free-radical cross-linking is given by Freger in [0003].
Regarding claims 2, 3 and 5: the cyclo and dicyclohexinyl link and the specific polymer in claim 5: 
Choice of the polyamide and non-porous coating (claim 28): Van Andel teaches a polyamide membrane having a non-porous polyamide coating on spun 
Response to arguments: arguments are not persuasive. They are addressed in the rejection. Regarding co-casting in Degen – this argument is not persuasive – it’s only a method of making; and co-casting produces a polyamide membrane coated on polyester fabric filter layer. And Degen membrane is cross-linked as shown.
Added evidence of alternate free radical cross-linking is also provided with its advantages.
Argument that Tseng does not teach the membrane as crosslinked is addressed in the rejection; the reason for cross-linking is amply provided by Degen, thus making the claims obvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KRISHNAN S MENON/            Primary Examiner, Art Unit 1777